Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/20 has been entered. 
Claims 1 and 15 are amended, and claims 1-20 pending, with 8-14 withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2014/0133131 A1, hereinafter “Hsiao ‘131”) in view of Chen et al.(CN 2738806 Y, hereinafter “Chen”), Hsieh et al. (US 2011/0284522 A1, hereinafter “Hsieh”), and Grabowski et al. ( US 2006/0140595 A1, hereinafter “Grabowski”) (all cited in previous actions).
Regarding claim 15, Hsiao '131 discloses a warmer assembly (1, Figs. 1-4), comprising: 
a housing (10, see Fig. 1) having an outermost edge (Annotated Fig. 3),

    PNG
    media_image1.png
    133
    335
    media_image1.png
    Greyscale

a dish (11) having an interior volume (the interior of the dish) defined by an inner surface (the inner surface of the curved sidewall portion, Annotated Fig. 2) and including a bottom surface with a bottom surface area including a flat center portion and a curved sidewall portion (Annotated Fig. 2),

    PNG
    media_image2.png
    236
    424
    media_image2.png
    Greyscale

the housing having a ridge (19, Figs. 3-4) of the housing below the outermost edge, the housing having a curved wall (17), 
a heater (3) directly affixed (see Fig. 4 and Par. 0026) to the bottom surface of the dish and defining a contact area therewith (area of the flat center portion in contact with heater); and a power connector (not shown, but inherent, as the heater is "connectible to a power unit" Par. 0007) adapted to be received by a power source (the "power unit" in Par. 0007),
wherein the heater is operable to draw a small amount of power ("the aroma-diffusing heating device does not consume much power," Par. 0029),

Hsiao fails to disclose the following: the heater being adhered to the dish, the heater power connector being a power cord, the heater drawing no more than 10 W of power, and the dish sidewall having a peripheral edge engaging with the ridge of the housing, the peripheral edge being secured between a ridge of the housing and a curved wall of the housing.
Regarding the heater being adhered to the dish: Hsieh teaches, in a warmer assembly, a heater (4, Fig. 4) which is directly adhered to a bottom surface of a dish (5) (Pars. 0015, 00017). The advantage of adhering the heater, rather than affixing it with fasteners, is that it is easier to disassemble (Hsieh Par. 0004) and more easily remains fixed, matches the curvature of the dish, and is easily attached (Hsieh Par. 0006). Modifying the apparatus of Hsiao '131 by configuring the heater to be directly adhered to the bottom surface of the dish as taught by Hsieh would have been obvious to one of ordinary skill before the effective filing date in the art because it makes the heater easier to apply and remove, and allows the heater to match the curvature of the dish.
Regarding the power cord, Chen teaches a power cord to be received by a power source in Fig. 2 connecting the heater 3 to a USB plug 2. At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Hsiao '131 by configuring the power connector to be a power cord as taught by Chen in order to allow the heater to be used with a USB outlet, which is widely used in notebook computers (Chen, Page 2, Par. 3).
Regarding the heater drawing no more than 10 Watts of power, Chen teaches a heater which draws 10 W of power (Page 5). It would have been obvious to one of ordinary skill in the 
Regarding the dish having a peripheral edge positioned below the outermost edge of the housing and engaging with a ridge of the housing, and secured between a ridge and curved wall: Grabowski teaches, in a warmer assembly (Fig. 1), a dish (20) and housing (13), wherein the housing has a ridge (Annotated Fig. 1-ii) below an outermost edge and the dish has a flat center portion and curved sidewall portion, and wherein a peripheral edge (Annotated Fig. 1) engages with the annular ridge of the housing, the peripheral edge being secured between a ridge of the housing and a curved wall of the housing (Annotated Fig. 1). Before the effective filing date, modifying the apparatus of Hsiao '131 by configuring a peripheral edge of the curved sidewall portion to engage with an annular ridge of the housing, the peripheral edge being secured between a ridge of the housing and a curved wall of the housing, as taught by Grabowski would have been obvious to one of ordinary skill in the art because it amounts to a simple substitution of one sidewall and housing cooperating shape (that of Grabowski) for another (that of Hsiao '131), with predictable results (the dish will be seated in the housing, and will have improved stability due to increased contact with the housing).

    PNG
    media_image3.png
    244
    510
    media_image3.png
    Greyscale

Regarding claim 16, Hsiao '131 discloses the dish includes the flat center portion (Annotated Fig. 2) having a surface area and the curved sidewall portion (Annotated Fig. 2) having a different surface area.
Regarding claim 17, Hsiao '131 discloses the contact area is about 5% to about 125% of the surface area of the flat center portion (Fig. 2).
Regarding claim 20, Hsiao '131 discloses a wax melt (12) for emitting a volatile material when in contact with the dish (Par. 0029).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao '131 in view of Chen, Hsieh, and Grabowski, as applied to claim 15, and further in view of Shevlin (US Pat. 3784787).
Regarding claim 18, the modified Hsiao '131 discloses the apparatus set forth above, including the heater being directly affixed to the flat center portion of the dish by means of an adhesive (see claim 15 above). The above references fail to teach the heater being Shevlin teaches in Fig. 2 a dish (44) having a flat center portion and curved sidewall portion, wherein the heater (49) is affixed to the flat center portion and the curved sidewall portion of the dish. At the time of filing it would have been obvious to one having ordinary skill in the art to modify the apparatus of the modified Hsiao '131 by configuring the heater to be attached to both the curved sidewall portion and the flat center portion as taught by Shevlin because this increases the heating area of the dish.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao '131 in view of Chen, Hsieh, and Grabowski, as applied to claim 15, and further in view of Xiao.
Regarding claim 19, the modified Hsiao '131 fails to teach the heater's material. However, Xiao teaches a heater which is resistive ceramic block heater (Par. 0010). Modifying the apparatus of the modified Hsiao '131 by forming the heater as a resistive ceramic block heater as taught by Xiao would have been obvious to one of ordinary skill in the art before the effective filing date because it amounts to a simple substitution of one type of electric heater for another with predictable results (the ceramic block heater will heat the volatile material in the same manner).
Allowable Subject Matter
Claims 1-7 are allowable. The closest prior art of record fails to disclose or suggest a peripheral end of the curved sidewall portion sealingly engaging with the annular ridge of the housing.
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIN E MCGRATH/Primary Examiner, Art Unit 3761